MEMORANDUM **
This is a petition for review of a denial of a motion to reopen before the Board of Immigration Appeals (BIA).
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The BIA did not abuse its discretion in denying petitioner’s motion to reopen to apply for protection under the Convention Against Torture because petitioner failed to make a prima facie case for such relief. See Cano-Merida v. INS, 311 F.3d 960, 965-66 (9th Cir. 2002). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.